UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6917


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SCHPIRO GREENE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:05-cr-00139-REP-RCY-2)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Schpiro Greene, Appellant Pro Se. Janet Jin Ah Lee, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Schpiro Greene appeals the district court’s order denying his motion for a sentence

reduction under the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194,

5222 (“First Step Act”). We have reviewed the record and find no reversible error. See

United States v. Jackson, 952 F.3d 492, 502 (4th Cir. 2020) (“Even assuming . . . that a

district court in a First Step Act sentence reduction proceeding has equivalent duties to a

court initially sentencing a defendant, . . . [w]e are satisfied that the district court

considered the parties’ arguments and had a reasoned basis for exercising its own legal

decisionmaking authority.” (brackets and internal citations and quotation marks omitted)).

Accordingly, we affirm the district court’s order. United States v. Greene, No. 3:05-cr-

00139-REP-RCY-2 (E.D. Va. May 4, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2